C
Tendered           20-CI-00151    07/13/2020                                    NOT ORIGINAL
                                                          Penny Adams Castle, Johnson Circuit ClerkDOCUMENT
                                                                                  07/21/2020 03:29:37 PM
                                                                                  94536

                                 COMMONWEALTH OF KENTUCKY
                                   JOHNSON CIRCUIT COURT
                                      CIVIL DIVISION II
                                     CASE NO. 20-CI-00151

     PAINTSVILLE HOSPITAL COMPANY, LLC, et al.                                           PLAINTIFFS

     v.

     AMNEAL PHARMACEUTICALS, LLC, et al.                                              DEFENDANTS

             AGREED ORDER EXTENDING TIME TO RESPOND TO COMPLAINT


            By agreement of the parties, and the Court being otherwise sufficiently advised, it is hereby

     ORDERED and ADJUDGED that Defendant, Cardinal Health, Inc. (“Defendant”), is granted an

     extension of time up to and including September 8, 2020, within which to file an Answer or

     otherwise respond to Plaintiffs’ Complaint. Defendant has agreed to save the expense of serving

     a summons and complaint in this case, and Defendant retains all defenses or objections to the

     lawsuit, the court’s jurisdiction, and the venue of the action, but waives any objections to the

     absence of a summons or of service.




            Dated: _______________________, 2020.




                                                          ____________________________________
                                                          Hon. John David Preston, Judge
                                                          Johnson Circuit Court
                                                                                                              TD : 000001 of 000002




Tendered           20-CI-00151    07/13/2020              Penny Adams Castle, Johnson Circuit Clerk
Tendered           20-CI-00151   07/13/2020                               NOT ORIGINAL
                                                    Penny Adams Castle, Johnson Circuit ClerkDOCUMENT
                                                                          07/21/2020 03:29:37 PM
                                                                          94536

     HAVE SEEN AND AGREED TO:



     /s/Monica H. Braun
     Steven B. Loy
     Monica H. Braun
     Stoll Keenon Ogden PLLC
     300 West Vine Street, Suite 2100
     Lexington, KY 40507-1801
     Telephone: (859) 231-3000
     steven.loy@skofirm.com
     monica.braun@skofirm.com

     Counsel for Defendant Cardinal Health, Inc.

     /s/Joseph M. Kramer (with permission by MHB)
     Richard G. Meyer
     Matthew R. Klein
     Mark D. Guilfoyle
     Joseph M. Kramer
     DRESSMAN BENZINGER LAVELLE PSC
     207 Thomas More Parkway
     Crestview Hills, KY 41017
     Telephone: 859-341-1881
     rmeyer@dbllaw.com
     mklein@dbllaw.com
     mguilfoyle@dbllaw.com
     jkramer@dbllaw.com

     Counsel for Plaintiff




                                                                                                        TD : 000002 of 000002




Tendered           20-CI-00151   07/13/2020         Penny Adams Castle, Johnson Circuit Clerk
Filed   20-CI-00151   07/16/2020                         NOT ORIGINAL
                                   Penny Adams Castle, Johnson Circuit ClerkDOCUMENT
                                                         07/17/2020 01:44:45 PM
                                                         94536




                                                                                       STP : 000001 of 000005




Filed   20-CI-00151   07/16/2020   Penny Adams Castle, Johnson Circuit Clerk
Filed   20-CI-00151   07/16/2020                         NOT ORIGINAL
                                   Penny Adams Castle, Johnson Circuit ClerkDOCUMENT
                                                         07/17/2020 01:44:45 PM
                                                         94536




                                                                                       STP : 000002 of 000005




Filed   20-CI-00151   07/16/2020   Penny Adams Castle, Johnson Circuit Clerk
Filed   20-CI-00151   07/16/2020                         NOT ORIGINAL
                                   Penny Adams Castle, Johnson Circuit ClerkDOCUMENT
                                                         07/17/2020 01:44:45 PM
                                                         94536




                                                                                       STP : 000003 of 000005




Filed   20-CI-00151   07/16/2020   Penny Adams Castle, Johnson Circuit Clerk
Filed   20-CI-00151   07/16/2020                         NOT ORIGINAL
                                   Penny Adams Castle, Johnson Circuit ClerkDOCUMENT
                                                         07/17/2020 01:44:45 PM
                                                         94536




                                                                                       STP : 000004 of 000005




Filed   20-CI-00151   07/16/2020   Penny Adams Castle, Johnson Circuit Clerk
Filed   20-CI-00151   07/16/2020                         NOT ORIGINAL
                                   Penny Adams Castle, Johnson Circuit ClerkDOCUMENT
                                                         07/17/2020 01:44:45 PM
                                                         94536




                                                                                       STP : 000005 of 000005




Filed   20-CI-00151   07/16/2020   Penny Adams Castle, Johnson Circuit Clerk
